UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
SAMUEL ROY ABRAM, CIVIL DOCKET NO. 1:19-CV-1481-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 6), and after a de novo review of the record
including the Objections filed by Petitioner (ECF No. 7), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Petition (ECF No. 1) is hereby DISMISSED for lack
of jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner’s claim.

THUS DONE AND SIGNED at Alexandria, Louisiana, this 27 day of

February, 2020.

 
   

 

~ DEE D. DRELL |
UNITED STATES DISTRICT JUDGE

 
